Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed, 1/26/2021, under the ACFP pilot program.  Claims 1, 11 are amended; claims 3-4, 8-9, 13-14, 18, 20 are cancelled; claims 22-23 are added.  Accordingly, claims 1-2, 5-7, 10-12, 15-17, 19 and 21-23 are currently pending in the application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sheema Khan on 2/1/2021 (cf. interview summary).

Claim 22:
Replace “consists of at least one of” (lines 1-2) after “plant fiber” (line 1) and before “abaca, hemp” (line 2) with “is selected from the group consisting of”.
Replace “wood and cellulose” (line 3) after “sugar cane,” (line 3) and before “.” (line 3) with “wood, cellulose, and combinations thereof”.

Claim 23:
Replace “111” (line 1) after “composition of claim” (line 1) and before “, wherein the plant” (line 1) with “11”.
Replace “consists of at least one of” (lines 1-2) after “plant fiber” (line 1) and before “abaca, hemp” (line 2) with “is selected from the group consisting of”.
Replace “wood and cellulose” (line 3) after “sugar cane,” (line 3) and before “.” (line 3) with “wood, cellulose, and combinations thereof”.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
The cited prior art of Nguyen et al (US 2017/0058109 A1) teaches a composition comprising thickening agent as a required component; and Khemani et al (US 2010/0297458 A1) do not teach a composition comprising the hydrophobic agent that is a fat or oil having an HLB in the range of about 9 to about 11.  Present claims are amended to use the transitional phrase “consisting of” and includes “a hydrophobic agent that is a fat or oil having an HLB of about 9 to about 11” and therefore allowable over the cited art of record.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764